DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
In the claims -
    In claim 1, line 3, the phrase “having recess” should be changed to - - having a recess - - for proper grammar; 

    In claim 1, line 9, “comprising” should be changed to - - , the locking panel comprising - -; 

    In claim 1, bridging lines 9-10, “the protruding end of said panel” should be changed to   - - a protruding end of said protruding panel - -; 

    In claim 1, line 12, “protruding panel” should be changed to - - the protruding panel - -; and 

    In claim 6, line 1, “claim 1” should be changed to read as - - claim 5” in order to provide proper antecedent basis for “the aperture holder” recited in line 3 of claim 6.

In the Abstract –
    In line 1, the phrase “Discloses a clamping device” should be changed to - - A clamping device - -;
    In line 1, “comprising” should be changed to - - including - -;
    In line 2, “comprising” should be changed to - - including - -;
    In line 3, “having recess” should be changed to - - having a recess - -;
    In line 3, “comprising” should be changed to - - including - -;
    In line 3, “said” should be changed to - - the - -;
    In line 5, “comprising” should be changed to - - including - -; and
    In line 6, “said” should be changed to - - the - -.


Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed clamping device invention, viewed as a whole, requiring the following structural combination of a lower panel comprising a flat surface portion that is perpendicularly integrated with a securing plate having a recess, an upper panel comprising a push button for unlocking the clamping device, a locking panel in between the lower panel and the upper panel, the locking panel comprising a pressing lever engaged with a protruding panel through the protruding end of said panel, and a pair of springs integrated at the sides of the pressing lever and connected at the sides of the protruding panel (13) to form a retractable locking combination, wherein the clamping device is in a locking position when the protruding panel is inserted into the recess, and the clamping device is in an unlocking position when the protruding panel is retracted from the recess by pushing the push button that is engageable to the protruding panel. 
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 6 would be allowable if amended to depend from claim 5. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clamping device are also represented by Chou (U.S. Patent Publication No.  2007/0193004A1), Ye (U.S. Patent Publication No. 2015/0080943A1), Wu (U.S. Patent No. 9,494,175), Michael et al. (U.S. Patent No. 11,147,360), and Walden (U.S. Patent Publication No. 2016/0021986A1.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677